140 Mich. App. 720 (1984)
364 N.W.2d 290
BISHOP
v.
ST JOHN HOSPITAL
Docket No. 73857.
Michigan Court of Appeals.
Decided December 12, 1984.
Lopatin, Miller, Freedman, Bluestone, Erlich, Rosen & Bartnick (by Richard E. Shaw), for plaintiffs.
Kitch, Suhrheinrich, Saurbier & Drutchas, P.C. (by Susan Healy Zitterman and Jeffrey H. Chilton), for defendant.
Before: BRONSON, P.J., and J.H. GILLIS and M.E. DODGE,[*] JJ.
PER CURIAM.
Plaintiffs brought suit seeking damages for injuries sustained by Kathleen Bishop in a fall which occurred while she was a patient at defendant hospital. The jury returned a verdict of no cause of action and the plaintiffs' motion for a new trial was denied by the trial court. Plaintiffs appeal as of right.
Plaintiff is a 73-year-old woman who suffers from arthritis and requires the use of a walker. She was admitted to defendant hospital complaining of abdominal pain, and her appendix was ultimately removed. After 17 days of hospitalization, she awoke at 2 a.m. and summoned a nurse to assist her in walking to the bathroom. A nurse's aide answered the call, helped plaintiff out of the *723 bed and positioned her behind the walker. After a few steps, plaintiff fell, sustaining a broken hip.
At trial, plaintiffs offered the testimony of Judith Gilbert, a registered nurse and administrator of a convalescent home, on the subject of the proper method of assisting a person using a walker. After extensive discussion of plaintiffs' negligence theory and the qualifications of the witness, the court ruled in favor of allowing Ms. Gilbert to testify as an expert. She then testified that, in her opinion, the method of assistance utilized by the nurse's aide on the night in question was unacceptable. Defendant countered this testimony by presenting the Director of Staff Development at Harper-Grace Hospital, who opined that the nurse's aide had not been negligent in assisting plaintiff.
Plaintiffs' first allegation of error concerns the trial court's refusal to instruct the jury regarding ordinary negligence. The trial court opted instead to give the standard jury instruction relating to professional negligence. Plaintiffs argue that the trial court's action constitutes error on the grounds that professional negligence instructions were not applicable under the facts of this case. Specifically, plaintiffs rely upon Fogel v Sinai Hospital of Detroit, 2 Mich App 99; 138 NW2d 503 (1965), and Gold v Sinai Hospital of Detroit, 5 Mich App 368; 146 NW2d 723 (1966), for the proposition that "a simple fall in a hospital constitutes ordinary negligence". However, these cases merely hold that a simple fall may constitute ordinary negligence. The distinction here is that plaintiffs chose to proceed, from the initial pleadings until the close of proofs, under a malpractice theory. Then, after the trial had been all but completed, plaintiffs sought to change direction and have the jury instructed as to a new theory, *724 i.e., that the defendant was guilty of ordinary negligence. In a malpractice case, the pleadings are required to specifically state the exact theories of negligence intended to be established at trial, and one is precluded from expanding the theory of malpractice beyond that which has been alleged in the complaint. Serafin v Peoples Community Hospital Authority, 67 Mich App 560, 565; 242 NW2d 438 (1976); Stanek v Bergeon, 89 Mich App 283, 286; 279 NW2d 296 (1979).
Plaintiffs nonetheless contend that the requested instructions should have been given since the elements of ordinary negligence and professional negligence are identical, the only distinction being that expert testimony is required in a professional negligence case. This argument ignores the fact that, had plaintiffs proceeded under an ordinary negligence theory from the beginning, the defendant could have successfully prevented the introduction of testimony from Judith Gilbert, plaintiffs' expert witness. In order to establish the admissibility of expert opinion evidence, the following three factors must be established to the satisfaction of the trial court:
"First, the witness must be qualified as an expert in his field. Second, there must be facts which require an expert's interpretation or analysis. Third, the witness's knowledge must be peculiar to experts rather than to lay persons. Dep't of Natural Resources v Frostman, 84 Mich App 503, 505; 269 NW2d 655 (1978)." Gallagher v Parshall, 97 Mich App 654, 657; 296 NW2d 132 (1980). See also Cook v Detroit, 125 Mich App 724, 735; 337 NW2d 277 (1983).
Under a theory of ordinary negligence, the jury is competent to decide what a reasonable person would do under the circumstances, and, therefore, the testimony of plaintiffs' expert witness would *725 have been inadmissible. Under the proofs as developed at trial, an instruction on ordinary negligence would not have been applicable, as required by GCR 1963, 516.6(2).
Plaintiffs also assign error to the trial court's ruling on the admissibility of an incident report prepared by the defendant hospital. The defendant originally withheld the report from the plaintiffs, claiming a privilege pursuant to MCL 333.21515; MSA 14.15(21515). Nonetheless, during his cross-examination of three of the defendant's witnesses, plaintiffs' counsel made various inquiries regarding the report, including its contents and whether it had been either read or relied upon by the witnesses. At the close of proofs, the defense counsel offered the incident report into evidence, explaining that he did not wish to imply that the defendant was hiding anything from the court. At this point, the jury was excused and counsel for the plaintiffs argued against the introduction of the report. Ultimately, the trial court ruled in favor of the plaintiffs and explained to the jury that, pursuant to the rules of evidence, the incident report was inadmissible in evidence and that the jury should not infer from the plaintiffs' request to have the report excluded from evidence that they were attempting to hide something from the jury.
Plaintiffs now argue that the trial court's explanation to the jury was insufficient to eradicate the notion that they were attempting to prevent the introduction of material evidence and that the implication remained that plaintiffs had something to hide. Furthermore, they argue that the trial court should have instructed the jury that if a party does not produce a document which is in its possession, one may infer that the party is attempting to hide something from the jury.
*726 That the trial court properly refused to instruct the jury as requested by plaintiffs needs no discussion. The defendant had a right to withhold the incident report, pursuant to MCL 333.21515; MSA 14.15(21515), and no adverse inferences were permissible from the defendant's decision to exercise this privilege.
Furthermore, the plaintiffs have no right to complain about the defendant's decision to offer the incident report into evidence. By questioning the defendant's witnesses about the report, plaintiffs' counsel "opened the door" in that regard, and plaintiffs may not now assign error to the defense counsel's reference to the report in front of the jury. As stated in Joba Construction Co, Inc v Burns & Roe, Inc, 121 Mich App 615, 636-637; 329 NW2d 760 (1982):
"Although it is true that counsel should avoid suggesting inadmissible evidence to the jury, MRE 103(c); error may not be predicated on statements made by counsel in closing argument if given in response to arguments made by opposing counsel. Carbonell v Bluhm, 114 Mich App 216; 318 NW2d 659 (1982); Stephens v Spiwak, 61 Mich App 647, 651; 233 NW2d 124 (1975), lv den 395 Mich 761 (1975)."
While the statements complained of here did not occur during closing argument, the same principle is applicable. We have no doubt that if plaintiffs' counsel had refrained from cross-examining the defense witnesses as to the incident report the defense counsel would not have moved for its admission into evidence. We therefore find no error. We also note that the trial court's explanation to the jury was more than sufficient to prevent any prejudice to the rights of either party. The trial court's denial of plaintiffs' motion for a new trial is therefore affirmed.
*727 Affirmed.
BRONSON, P.J. (dissenting).
I respectfully dissent from the Court's opinion. Plaintiffs requested an instruction on ordinary negligence which, it appears to me, was applicable under the facts presented at trial. Fogel v Sinai Hospital of Detroit, 2 Mich App 99; 138 NW2d 503 (1965); Gold v Sinai Hospital of Detroit, 5 Mich App 368; 146 NW2d 723 (1966). Although plaintiffs initially proceeded under a malpractice theory, GCR 1963, 118.3 permits the amendment of pleadings to conform to evidence adduced at trial provided that the amendment would not prejudice the opposing party. See, Denno v Providence Hospital, 19 Mich App 547; 172 NW2d 918 (1969). No prejudice would have occurred by allowing the amendment and the attendant jury instruction on ordinary negligence. Inasmuch as the standard of care applied to a trained professional is more stringent than that applied to a lay person, defense of the malpractice theory would encompass the defense necessary under an ordinary negligence theory. I would have allowed the instruction to be given.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.